Citation Nr: 0534851	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-06 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1969 to November 1975.  He had service 
in the Republic of Vietnam, and his awards and decorations 
included the Army Commendation Medal.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2004, at which time it was 
remanded for further development.  Following the requested 
development, the Appeals Management Center (AMC) in 
Washington, D.C., confirmed and continued the denial of 
entitlement to service connection for PTSD.  Thereafter, the 
case was returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service separation record (DD 214) shows that 
he served in the Republic of Vietnam from April 1970 to April 
1971.  However, his available service personnel records do 
not show his unit of assignment.

Competent evidence in the veteran's claims file shows a 
diagnosis of PTSD stemming from his alleged Vietnam 
experiences.  

The veteran reports that his primary stressful experience in 
Vietnam was associated with the death of his good friend, 
Tibbs.  He states that Tibbs died as a result of a grenade 
explosion in either November 1970 or January 1971.  The 
veteran further states that at that time, he (the veteran) 
was assigned to Company B, 75th Battalion, 1st Brigade, 5th 
Infantry Division, which was based in Quang Tri, Vietnam.  
The veteran suggests that Tibbs was assigned to C Company.  

The veteran also contends that in May and June 1970, the base 
at Quang Tri received incoming fire.  He states that these 
incidents set off warning sirens which he can still hear 
today.  

In any event, the veteran's service personnel and medical 
records do not corroborate either of the foregoing stressors.  
The Board notes, however, that no attempt has been made to 
verify either event.  VA Adjudication Procedure Manual, M21-
1, Part III, Chapter 5, Subchapter II, Para. 5.14, C(3) (Last 
changed December 1, 2005).

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, this appeal is REMANDED for the 
following actions: 

1.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, and make another request for 
copies of the veteran's service personnel 
records, including, but not limited to, 
his duty/unit assignment orders and his 
enlisted efficiency reports.  A failure 
to respond or a negative reply to any 
request must be noted in writing and 
associated with the claims folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).

2.  When the actions in Paragraph 1 have 
been completed, prepare a summary of the 
veteran's alleged stressors.  
A copy of the summary, the veterans 
stressor statements, and pertinent 
service personnel records must be 
forwarded to the United States Armed 
Services Center for the Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197 for 
verification, to the extent possible, of 
the specific incidents alleged by the 
veteran.  A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with the 
claims folder.

3.  When the actions in Paragraphs 1 and 
2 have been completed, and IF at least 
one claimed stressor is confirmed, 
schedule the veteran for a psychiatric 
examination to determine the nature and 
extent of any psychiatric disability 
found to be present.  All indicated tests 
and studies should be performed, and any 
indicated consultations should be 
scheduled.

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.

The examiner must identify, as precisely 
as possible, the diagnosis of each 
psychiatric disability found to be 
present.  In so doing, the examiner must 
set forth the elements supporting each 
diagnosis.  

In particular, a diagnosis of PTSD must 
be confirmed or ruled out.  If PTSD is 
not diagnosed, the examiner must explain 
why the veteran does not meet the 
criteria for that diagnosis.  

The rationale for all opinions must be 
set forth.  

4.  When the actions requested in 
Paragraphs 1, 2, and 3 have been 
completed, undertake any other indicated 
development, and then readjudicate the 
issue of entitlement to service-
connection for PTSD.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


